Citation Nr: 1510804	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  07-25 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a right knee disability.

2.  Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a left hip disorder, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to January 1970.

This matter is on appeal from a rating decision in March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, and an April 2014 rating decision by the RO in St. Petersburg, Florida.  The Appeal was certified to the Board from the RO in Boston, Massachusetts.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issues of whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss, and entitlement to service connection for a left hip disorder, to include as secondary to a service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a December 2010 statement, the Veteran requested that his increased rating claim for his right knee disability be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal as to the issue of entitlement to a rating in excess of 30 percent for a right knee disability have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2014). When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. §§ 20.101, 20.202 (2014).

Here, in a December 2010 statement, the Veteran stated that he "decided to withdraw the issue of an increased rating for postoperative residuals of a right knee condition from further appellate review."  He also requested that his scheduled Board hearing be withdrawn.  In view of the Veteran's expressed desire, the Board concludes that further action with regard to this claim is not appropriate.  The Board no longer has jurisdiction over these claims and, as such, must dismiss the appeal as to these issues.


ORDER

The issue of entitlement to a rating in excess of 30 percent for a right knee disability is dismissed without prejudice.  


REMAND

In April 2014, the Veteran was sent a rating decision denying service connection for bilateral hearing loss and a left hip disorder.  That same month, he submitted a timely Notice of Disagreement to this rating decision.  While the Board notes that there are some internal communications indicating that the RO is aware of his disagreement to the April 2014 rating decision, a statement of the case has not yet been sent to the Veteran, as is required.  As such, the issues must be remanded so that one may be issued.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issues of whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss and entitlement to service connection for a left hip disorder, to include as secondary to a service-connected disability.  The Veteran must be informed of his appeal rights and that he must file a timely substantive appeal to perfect an appeal on that issue.  If an appeal is perfected, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


